Name: Commission Implementing Regulation (EU) NoÃ 315/2012 of 12Ã April 2012 amending Regulation (EC) NoÃ 606/2009 laying down certain detailed rules for implementing Council Regulation (EC) NoÃ 479/2008 as regards the categories of grapevine products, oenological practices and the applicable restrictions
 Type: Implementing Regulation
 Subject Matter: food technology;  Europe;  agricultural activity;  health;  marketing;  beverages and sugar
 Date Published: nan

 13.4.2012 EN Official Journal of the European Union L 103/38 COMMISSION IMPLEMENTING REGULATION (EU) No 315/2012 of 12 April 2012 amending Regulation (EC) No 606/2009 laying down certain detailed rules for implementing Council Regulation (EC) No 479/2008 as regards the categories of grapevine products, oenological practices and the applicable restrictions THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular the third and fourth paragraphs of Article 121 thereof, Whereas: (1) In accordance with Article 3 of Commission Regulation (EC) No 606/2009 (2), the authorised oenological practices are laid down in Annex I to that Regulation. The International Organisation of Vine and Wine (OIV) has amended the conditions of use of certain oenological practices already authorised in the European Union. In order to meet the international standards in this field and to provide EU producers with the same possibilities available to third-country producers, the conditions of use of these oenological practices should be amended in the EU in accordance with the conditions of use defined by the OIV. (2) Regulation (EC) No 606/2009 authorises the use of polyvinylimidazole/polyvinylpyrrolidone (PVI/PVP) copolymers in order to reduce the copper, iron and heavy metal content, provided that they comply with the requirements of the International Oenological Codex published by the OIV, especially as regards the maximum monomer content. As the OIV has not yet adopted such requirements, and for the sake of legal clarity, this practice should be deleted from Annex I to Regulation (EC) No 606/2009. (3) Regulation (EC) No 606/2009 authorises the use of chitosan and chitin-glucan of fungoid origin. At present in the EU, these products are only prepared from the Aspergillus niger mushroom. As the OIV authorises these products and the International Oenological Codex published by the OIV specifies that they derive from the Aspergillus niger mushroom, this information should be included in Regulation (EC) No 606/2009. (4) Wines entitled to the protected designation of origin Douro and the protected geographical indication Duriense followed by the statement colheita tardia derogate from the maximum sulphur dioxide content. Portugal has requested that all Portuguese wines that have the same characteristics as these wines and are entitled to a protected designation of origin or a protected geographical indication followed by the statement colheita tardia be granted this derogation. A maximum sulphur dioxide content of 400 milligrams per litre should be authorised for these wines. (5) As the traditional specific term vino generoso no longer applies solely to liqueur wines, the provision on the use of this term referred to in point 8 of Part B of Annex III to Regulation (EC) No 606/2009 should be adapted. (6) Regulation (EC) No 606/2009 should be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Regulatory Committee established by Article 195(3) of Regulation (EC) No 1234/2007, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 606/2009 is amended as follows: (a) Annex I A is amended in accordance with Annex I to this Regulation; (b) Annex I B is amended in accordance with Annex II to this Regulation; (c) Annex III is amended in accordance with Annex III to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 193, 24.7.2009, p. 1. ANNEX I Annex I A to Regulation (EC) No 606/2009 is amended as follows: (1) the table is amended as follows: (a) the tenth and eleventh indents in the first column of row 10 are replaced by the following:  chitosan derived from Aspergillus niger,  chitin-glucan derived from Aspergillus niger.; (b) the third column of row 31 is replaced by the following: No more than 1 g/hl, provided that the copper content of the product so treated does not exceed 1 mg/l, with the exception of liqueur wines prepared from fresh unfermented or slightly fermented grape must, for which the copper content may not exceed 2 mg/l; (c) row 41 is deleted; (d) the first column of row 44 is replaced by the following: Treatment using chitosan derived from Aspergillus niger; (e) the first column of row 45 is replaced by the following: Treatment using chitin-glucan derived from Aspergillus niger; (2) Appendix 6 is replaced by the following: Appendix 6 Requirements for dimethyldicarbonate AREA OF APPLICATION Dimethyldicarbonate may be added to wine for one or more of the following purpose(s): (a) microbiological stabilisation of bottled wine containing fermentable sugar; (b) preventing the development of undesirable yeasts and lactic bacteria; (c) blocking the fermentation of sweet, semi-sweet and semi-dry wine. REQUIREMENTS  for (a), the addition must be carried out only a short time prior to bottling,  the product used must comply with the purity criteria laid down in Directive 2008/84/EC,  this treatment is to be recorded in the register referred to in Article 185c(2) of Regulation (EC) No 1234/2007.; (3) Appendix 11 is deleted; (4) the first indent of point 1 in the Requirements part of Appendix 12 is replaced by the following:  The wine can first of all be cooled. (5) the title of Appendix 13 is replaced by the following: Requirements for the treatment of wines with chitosan derived from Aspergillus niger and for the treatment of wines with chitin-glucan derived from Aspergillus niger . ANNEX II The ninth indent of point 2(e) of Part A of Annex I B to Regulation (EC) No 606/2009 is replaced by the following:  wines from Portugal entitled to a protected designation of origin or a protected geographical indication and to the statement colheita tardia , ANNEX III The introductory sentence of the first paragraph of point 8 of Part B of Annex III is replaced by the following: In the case of liqueur wines, the specific traditional name vino generoso  shall be used only for dry liqueur wines with a protected designation of origin developed totally or partly under flor and:.